EXHIBIT 21 CATERPILLAR INC. Subsidiaries and Affiliated Companies (as of December 31, 2009) Subsidiaries (51% or more ownership) Name of Company Where Organized 1446790 Ontario Limited Ontario Acefun S.A. de C.V. Mexico Aceros Fundidos Internacionales LLC Delaware Aceros Fundidos Internacionales S. de R.L. de C.V. Mexico Anchor Coupling Inc. Delaware Asia Power Systems (Tianjin) Ltd. China AsiaTrak (Tianjin) Ltd. China Carter Machinery Company, Incorporated Delaware Carter Rental, Inc. Virginia Cat Rental Central Japan Ltd. Japan Cat Rental East Japan Ltd. Japan Cat Rental Hokkaido Co., Ltd. Japan Cat Rental Kyushu Ltd. Japan Cat Rental West Japan Ltd. Japan Caterpillar (Africa) (Proprietary) Limited South Africa Caterpillar (Bermuda) Holding Company Bermuda Caterpillar (Bermuda) Investments Parent Company Bermuda Caterpillar (China) Financial Leasing Co., Ltd. China Caterpillar (China) Investment Co., Ltd. China Caterpillar (China) Machinery Components Co., Ltd. China Caterpillar (HK) Limited Hong Kong Caterpillar (Shanghai) Trading Co., Ltd. China Caterpillar (Suzhou) Co., Ltd. China Caterpillar (Thailand) Limited Thailand Caterpillar (U.K.) Limited England Caterpillar (Xuzhou) Design Center Ltd. China Caterpillar AccessAccount Corporation Nevada Caterpillar Americas C.V. Netherlands Caterpillar Americas Co. Delaware Caterpillar Americas Funding Inc. Delaware Caterpillar Americas Mexico, S. de R.L. de C.V. Mexico Caterpillar Americas Services Co. Delaware Caterpillar Asia Limited Hong Kong Caterpillar Asia Pacific L.P. Bermuda Caterpillar Asia Pte. Ltd. Singapore Caterpillar Belgium S. A. Belgium Caterpillar Brasil Comercio de Maquinas e Pecas Ltda. Brazil Caterpillar Brasil Ltda. Brazil Caterpillar Brazil LLC Delaware Caterpillar Central Japan Ltd. Japan Caterpillar Centro de Formacion, S.L. Spain Caterpillar China Limited Hong Kong Caterpillar CIS LLC Russia Caterpillar CMC, LLC Delaware Caterpillar Commercial Australia Pty. Ltd. Australia Caterpillar Commercial Holding S.A.R.L. Switzerland Caterpillar Commercial LLC Delaware Caterpillar Commercial Northern Europe Limited England and Wales Caterpillar Commercial S.A. Belgium Caterpillar Commercial S.A.R.L. France Caterpillar Commercial Services S.A.R.L. France Caterpillar Commerciale S.r.L. Italy Caterpillar Communications LLC Delaware Caterpillar Corporativo Mexico, S. de R.L. de C.V. Mexico Caterpillar Credito, S.A. de C.V., Sociedad Financiera de Objecto Multiple, E. N.R. Mexico Caterpillar DC Pension Trust England and Wales Caterpillar Distribution Mexico S.R.L. de C.V. Mexico Caterpillar Distribution Services Europe B.V.B.A. Belgium Caterpillar East Japan Ltd. Japan Caterpillar Elkader LLC Delaware Caterpillar Engine Systems Inc. Delaware Caterpillar Environmental Technologies Mexico, S. de R.L. de C.V. Mexico Caterpillar European Finance s.r.o. Czechoslovakia Caterpillar Finance Corporation Japan Caterpillar Finance France S.A. France Caterpillar Finance, s.r.o. Czech Republic Caterpillar Financial Acquisition Funding LLC Delaware Caterpillar Financial Acquisition Funding Partners United Kingdom Caterpillar Financial Australia Limited Australia Caterpillar Financial Corporacion Financiera, S.A., E.F.C. Spain Caterpillar Financial Dealer Funding LLC Delaware Caterpillar Financial Funding Corporation Nevada Caterpillar Financial Member Company Delaware Caterpillar Financial New Zealand Limited New Zealand Caterpillar Financial Nordic Services AB Sweden Caterpillar Financial Nova Scotia Corporation Nova Scotia Caterpillar Financial OOO Russia Caterpillar Financial Receivables Corporation Nevada Caterpillar Financial Renting, S.A. Spain Caterpillar Financial S.A. Arrendamento Mercantil Brazil Caterpillar Financial S.A. Credito, Financiamento e Investimento Brazil Caterpillar Financial SARL Switzerland Caterpillar Financial Services (Dubai) Limited United Arab Emirates Caterpillar Financial Services (Ireland) plc Ireland Caterpillar Financial Services (UK) Limited England and Wales Caterpillar Financial Services Argentina S.A. Argentina Caterpillar Financial Services Asia Pte. Ltd. Singapore Caterpillar Financial Services Belgium S.P.R.L. Belgium Caterpillar Financial Services Corporation Delaware Caterpillar Financial Services CR, s.r.o. Czech Republic Caterpillar Financial Services GmbH Germany Caterpillar Financial Services Korea, Ltd. Korea Caterpillar Financial Services Limited Les Services Financiers Caterpillar Limitee Canada Caterpillar Financial Services Malaysia Sdn Bhd Malaysia Caterpillar Financial Services Netherlands B.V. Netherlands Caterpillar Financial Services Norway AS Norway Caterpillar Financial Services Philippines Inc. Philippines Caterpillar Financial Services Poland Sp. z o.o. Poland Caterpillar Financial Ukraine LLC Ukraine Caterpillar Finansal Kiralama Anomim Sirketi Turkey Caterpillar Fomento Comercial Ltda. Brazil Caterpillar Forest Products Inc. Delaware Caterpillar France S.A.S. France Caterpillar GB, L.L.C. Delaware Caterpillar Global Mining Pty. Ltd. Australia Caterpillar Global Services LLC Delaware Caterpillar Group Services S.A. Belgium Caterpillar Hokkaido Ltd. Japan Caterpillar Holding (France) S.A.S. France Caterpillar Holding Germany GmbH Germany Caterpillar Holding Ltd. Bermuda Caterpillar Holdings Singapore Pte. Ltd. Singapore Caterpillar Hungary Component Manufacturing Ltd. Hungary Caterpillar Hydraulics Italia S.r.l. Italy Caterpillar Impact Products Limited England and Wales Caterpillar India Private Limited India Caterpillar Insurance Co. Ltd. Bermuda Caterpillar Insurance Company Missouri Caterpillar Insurance Holdings Inc. Delaware Caterpillar Insurance Services Corporation Tennessee Caterpillar International Finance Limited Ireland Caterpillar International Finance Luxembourg, S.a.r.l. Luxembourg Caterpillar International Holding S.A.R.L. Switzerland Caterpillar International Investments Coöperatie U.A. Netherlands Caterpillar International Investments S.A.R.L. Switzerland Caterpillar International Ltd. Bermuda Caterpillar International Product SARL Switzerland Caterpillar International Services Corporation Nevada Caterpillar International Services del Peru S.A. Peru Caterpillar Investment One SARL Switzerland Caterpillar Investment Two SARL Switzerland Caterpillar Investments England and Wales Caterpillar IRB LLC Delaware Caterpillar Japan Accounting Services Ltd. Japan Caterpillar Japan Akashi General Services Ltd. Japan Caterpillar Japan Ltd. Japan Caterpillar Japan Sagami Engineering Ltd. Japan Caterpillar Japan Sagami General Services Ltd. Japan Caterpillar Japan System Services Ltd. Japan Caterpillar Latin America Services de Mexico, S. de R.L. de C.V. Mexico Caterpillar Latin America Services de Panama, S. de R.L. Panama Caterpillar Latin America Services de Puerto Rico, S. en C. Puerto Rico Caterpillar Latin America Services, S.R.L. Costa Rica Caterpillar Latin America Servicios de Chile Limitada Chile Caterpillar Latin America Support Services, S. DE R.L. Panama Caterpillar Leasing (Thailand) Limited Thailand Caterpillar Leasing Chile, S.A. Chile Caterpillar Leasing GmbH (Leipzig) Germany Caterpillar Leasing Operativo Limitada Chile Caterpillar Life Insurance Company Missouri Caterpillar Logistics (Shanghai) Co. Ltd. China Caterpillar Logistics Administrative Services de Mexico, S. de R.L. de C.V. Mexico Caterpillar Logistics France S.A.S. France Caterpillar Logistics ML Services France S.A.S. France Caterpillar Logistics Services (France) S.A.R.L. France Caterpillar Logistics Services (Tianjin) Ltd. China Caterpillar Logistics Services (UK) Limited England and Wales Caterpillar Logistics Servces Australia Pty Ltd Australia Caterpillar Logistics Services Canada Ltd. Canada Caterpillar Logistics Services China Limited China Caterpillar Logistics Services de Mexico, S. de R.L. de C.V. Mexico Caterpillar Logistics Services Egypt Ltd. Egypt Caterpillar Logistics Services Germany GmbH Germany Caterpillar Logistics Services India Private Limited India Caterpillar Logistics Services International GmbH Germany Caterpillar Logistics Services International LLC Russia Caterpillar Logistics Services International N.V. Belgium Caterpillar Logistics Services Polska Sp. z o.o. Poland Caterpillar Logistics Services Spain, S.A. Spain Caterpillar Logistics Services, Inc. Delaware Caterpillar Logistics Supply Chain Services GmbH Germany Caterpillar Logistics Supply Chain Services Italia S.r.l. Italy Caterpillar Logistics Supply Chain Services Limited Liability Company Hungary Caterpillar Luxembourg Group S.a.r.l. Luxembourg Caterpillar Luxembourg S.a.r.l. Luxembourg Caterpillar Marine Asia Pacific Pte. Ltd. Singapore Caterpillar Marine Power UK Limited England and Wales Caterpillar Marine Trading (Shanghai) Co., Ltd. China Caterpillar Materiels Routiers S.A.S. France Caterpillar Mexico, S.A. de C.V. Mexico Caterpillar Mining Chile Servicios Limitada Chile Caterpillar Motoren (Guangdong) Co. Ltd. China Caterpillar Motoren GmbH & Co. KG Germany Caterpillar Motoren Henstedt-Ulzburg GmbH Germany Caterpillar Motoren Rostock GmbH Germany Caterpillar Motoren Verwaltungs-GmbH Germany Caterpillar North America C.V. Netherlands Caterpillar NZ Funding Parent Limited Netherlands Caterpillar of Australia Pty. Ltd. Australia Caterpillar of Canada Corporation Canada Caterpillar of Delaware, Inc. Delaware Caterpillar Okinawa Ltd. Japan Caterpillar Operator Training Ltd. Japan Caterpillar Overseas Credit Corporation S.A.R.L. Switzerland Caterpillar Overseas Investment Holding, S.A.R.L. Switzerland Caterpillar Overseas S.A.R.L. Switzerland Caterpillar Panama Services SA Panama Caterpillar Paving Products Inc. Oklahoma Caterpillar Paving Products Xuzhou Ltd. China Caterpillar Pension Trust Limited England and Wales Caterpillar Poland Sp. z o.o. Poland Caterpillar Power Generations Systems (Chile) SpA Chile Caterpillar Power Generations Systems L.L.C. Delaware Caterpillar Power Systems Inc. Delaware Caterpillar Power Systems y Compañia Limitada Nicaragua Caterpillar Power Ventures Corporation Delaware Caterpillar Power Ventures Europe B.V. Netherlands Caterpillar Power Ventures International, Ltd. Bermuda Caterpillar Prodotti Stradali S.r.l. Italy Caterpillar Product Development S.A.R.L. Switzerland Caterpillar Product Services Corporation Missouri Caterpillar R&D Center (China) Co., Ltd. China Caterpillar Redistribution Services International S.A.R.L. Switzerland Caterpillar Reman Powertrain Indiana LLC Delaware Caterpillar Reman Powertrain Services, Inc. South Carolina Caterpillar Remanufacturing Drivetrain LLC Delaware Caterpillar Remanufacturing Limited England and Wales Caterpillar Remanufacturing Services (Shanghai) Co. Ltd. China Caterpillar Renting France S.A.S. France Caterpillar S.A.R.L. Switzerland Caterpillar Sales Inc. Delaware Caterpillar Services Limited Delaware Caterpillar Servicios Limitada Chile Caterpillar Servicios Mexico, S. de R.L. de C.V. Mexico Caterpillar Servizi Italia Srl Italy Caterpillar Skinningrove Limited England and Wales Caterpillar Special Products Ltd. Japan Caterpillar Special Services Belgium S.P.R.L. Belgium Caterpillar Switchgear Holding Inc. Georgia Caterpillar Technologies Singapore Pte. Ltd. Singapore Caterpillar Torreon S. de R.L. de C.V. Mexico Caterpillar Tosno, L.L.C. Russia Caterpillar Transmissions France S.A.R.L. France Caterpillar Tunnelling Canada Ltd. Ontario Caterpillar UGM Techonolgy Pty. Ltd. Australia Caterpillar UK Acquisition Partners LP United Kingdom Caterpillar UK Employee Trust Limited England and Wales Caterpillar UK Engines Company Limited United Kingdom Caterpillar UK Group Limited England and Wales Caterpillar UK Holdings Limited England and Wales Caterpillar Underground Mining Pty. Ltd. Australia Caterpillar Used Equipment Services Inc. Delaware Caterpillar West Japan Ltd. Japan Caterpillar Work Tools B.V. Netherlands Caterpillar Work Tools, Inc. Kansas Caterpillar World Trading Corporation Delaware Caterpillar Xuzhou Ltd. China Caterpillar/SCB Investments LP Delaware Caterpillar/SCB Receivables Finance LP Nevada Catsub I, Inc. Oregon Centre de Distribution de Wallonie S.A. Belgium CFRC/CFMC Investments, LLC Delaware Chemetron-Railway Canada Corporation Ontario Chemetron-Railway Products, Inc. Delaware EDC European Excavator Design Center GmbH & Co. KG Germany EDC European Excavator Design Center Verwaltungs GmbH Germany Elektrocieplawnia Starahowice Sp. z o.o. Poland Energy Services International Limited Bermuda Ensambladora Tecnologica de Mexico, S.A. de C.V. Mexico Euronov Polska France Eurenov S.A.S. Poland F.G. Wilson (Engineering) Limited Northern Ireland F.G. Wilson (Proprietary) Limited South Africa F.G. Wilson (USA) LLC Delaware F.G. Wilson Generators India Private Limited India F. Perkins Limited England and Wales Federal Financial Services LLC Delaware Forchester do Brasil Ltda. Brazil GFCM Servicios, S.A. de C.V. Mexico Inmobiliaria Conek, S.A. Mexico Kentuckiana Railcar Repair & Storage Facility, LLC Indiana Lovat Europe Limited England and Wales Lovat Holdings Ltd. Ontario Lovat Inc. Ontario Lovat Trading (Shanghai) Co. Ltd. China Magnum Power Products, LLC Delaware MaK Americas Inc. Illinois MaK Beteiligungs GmbH Germany MaK Power Systems Lanka (Private) Ltd. Sri Lanka Mec-Track S.r.l. Italy Metalmark Financial Services Limited England and Wales MGE Equipamentos e Servicos Ferroviarios Ltda. Brazil Motori Perkins S.P.A. Italy Nadri Limited Ontario Necoles Investments B.V. Netherlands P. T. Caterpillar Finance Indonesia Indonesia P. T. Natra Raya Indonesia P. T. Solar Services Indonesia Indonesia Perkins Engines (Asia Pacific) Pte Ltd Singapore Perkins Engines Company Limited England and Wales Perkins Engines, Inc. Maryland Perkins France (S.A.S.) France Perkins Group Limited England and Wales Perkins Holdings Limited LLC Delaware and England and Wales Perkins International Inc. Delaware Perkins Limited England and Wales Perkins Motoren GmbH Germany Perkins Motores do Brasil Ltda. Brazil Perkins Power Systems Technology (Wuxi) Co., Ltd. China Perkins Shibaura Engines (Wuxi) Co., Ltd. China Perkins Shibaura Engines Limited England and Wales Perkins Shibaura Engines LLC Delaware Perkins Technology Inc. Delaware Premier Automotive Parts Limited United Kingdom Progress Metal Reclamation Company Kentucky Progress Rail Canada Corporation Canada Progress Rail Holdings Inc. Alabama Progress Rail Raceland Corporation Delaware Progress Rail Services Corporation Alabama Progress Rail Services de Mexico S.A. de C.V. Mexico Progress Rail Services Holdings Corp. Delaware Progress Rail Services LLC Delaware Progress Rail Switching Services LLC Delaware Progress Rail TransCanada Corporation Nova Scotia Progress Rail Wildwood, LLC Florida Progress Vanguard Corporation Delaware Przedsiebiorstwem Energetyki Cieplncj (Bugaj) Sp. Z o.o. Poland Qingzhou Aoweier Engineering Machinery Co., Ltd. China Qingzhou Shandong Logistics Co., Ltd. China Railcar, Ltd. Georgia Rapisarda Industries Srl Italy Richlu Holdings Inc. Ontario S & L Railroad, LLC Nebraska SCM Singapore Holdings Pte. Ltd. Singapore SEM Service & Distribution Centre United Arab Emirates Servicios Administrativos Progress S. de R.L. de C.V. Mexico Servicios Ejecutivos Progress S. de R.L. de C.V. Mexico Servicios Logisticos Progress S. de R.L. de C.V. Mexico Shandong SEM Machinery Co Ltd. China Societe Industrial Rubber Hoses Sarl Tunisia Solar Turbines Canada Ltd./Ltee. Canada Solar Turbines CIS Limited Liability Company Russia Solar Turbines Europe S.A. Belgium Solar Turbines Incorporated Delaware Solar Turbines International Company Delaware Solar Turbines Malaysia Sdn Bhd Malaysia Solar Turbines Services Company California Solar Turbines Services Nigeria Limited Nigeria Solar Turbines Services of Argentina S.R.L. Argentina Solar Turbines Trinidad & Tobago Limited Trinidad and Tobago SPL Software Alliance LLC Delaware Tecnologia Modificada, S.A. de C.V. Mexico Tokyo Rental Ltd. Japan Turbinas Solar de Venezuela, C.A. Venezuela Turbinas Solar S.A. de C.V. Mexico Turbo Tecnologia de Reparaciones S.A. de C.V. Mexico Turbomach (India) Private Limited India Turbomach Asia Ltd. Thailand Turbomach Endustriyel Gaz Turbinleri Sanayi Ve Ticaret Limited Turkey Turbomach France S.A.R.L. France Turbomach GmbH Germany Turbomach Netherlands B.V. Netherlands Turbomach Pakistan (Private) Limited Pakistan Turbomach S.r.L. Italy Turbomach SA - Spain Spain Turbomach SA - Switzerland Switzerland Turbomach-Solar de Colombia S.A. Columbia Turbomach Sp. Z o.o. Poland Turner Powertrain Systems Limited England and Wales UK Hose Assembly Limited England and Wales United Industries Corporation Kentucky VALA (UK) LP England and Wales VALA Inc. Delaware VALA LLC Delaware Veratech Holding B.V. Netherlands West Virginia Auto Shredding Inc. West Virginia XPart Limited United Kingdom Affiliated Companies (50% and less ownership) Name of Company Where Organized 10G LLC Delaware Advanced Filtration Services, Inc. Delaware Advanced Filtration Systems Inc. Delaware AFSI Europe s.r.o. Czech Republic Akoya, Inc. Delaware ARCH Development Fund I, L.P. Delaware ASIMCO International Casting (Shanxi) Co. Ltd. China Cat Rental Tohoku Ltd. Japan Caterpillar Institute (Vic-Tas) Pty Ltd Australia Caterpillar Trimble Control Technologies LLC Delaware Energy Technologies Institute LLP England and Wales Energyst B.V. Netherlands Evercompounds S.p.a. Italy Firefly Energy Inc. Delaware FMS Equipment Rentals Inc. Delaware Intelligent Switchgear Organization LLC Delaware IronPlanet Australia Pty Limited Australia IronPlanet.com, Inc. Delaware K-Lea Co., Ltd. Japan M.O.P.E.S.A. Motores Power, S.A. Mexico MCFA Canada Ltd. Ontario Mitsubishi Caterpillar Forklift America de Argentina S.A. Argentina Mitsubishi Caterpillar Forklift America Inc. Delaware Mitsubishi Caterpillar Forklift Asia Pte. Ltd. Singapore Mitsubishi Caterpillar Forklift Europe B.V. Netherlands Nagano Kouki Co., Ltd. Japan NC2 Global (Gilbraltar) Limited Gilbraltar NC2 Global Australia Proprietary Limited Australia NC2 Global LLC Delaware NC2 Luxembourg Development S.a.r.l. Luxembourg NC2 Luxembourg Holding S.a.r.l. Luxembourg NC2 Luxembourg Proprietary S.a.r.l. Luxembourg NC2 Luxembourg S.a.r.l. Luxembourg Nihon Kenki Lease Co., Ltd. Japan Polyhose India (Rubber) Private Limited India Rapidparts Inc. Delaware Rensel Co. Japan Servicios Indistriales Technocast, S.A. de C.V. Mexico Societe de Electricite d’el Bibane Tunisia Tech Itoh Co., Ltd. Japan Technocast, S.A. de C.V. Mexico Tri-County Venture Capital Fund I, LLC Delaware Turboservices SDN BHD Malaysia VirtualSite Solutions LLC Delaware Yaita Jusyaryou Co., Ltd. Japan Yeep Co. Japan
